Supreme Court

                                                                 No. 2017-252-Appeal.
                                                                 (P 14-152)


            Judith P. Bowman                 :

                    v.                       :

             Julian P. Forgue.               :


                                           ORDER

       This case is before the Court on appeal by the plaintiff, Judith P. Bowman (plaintiff), a

pro se litigant, from a decision of the Family Court. The plaintiff filed a motion to amend or

alter the final judgment in a divorce action against Julian P. Forgue (defendant), as well as two

additional motions. Although the general magistrate of the Family Court heard the plaintiff’s

motions and granted the plaintiff partial relief, which was then upheld by a trial justice of the

Family Court, the plaintiff nonetheless appealed to this Court. For the reasons discussed herein,

we affirm the order of the Family Court.

       By way of background, the parties met in 2006 through an online dating service and were

married a year later; however, their love story proved to be less than harmonious. On March 1,

2013, the parties separated, and on January 24, 2014, plaintiff filed a complaint for divorce

against defendant. A lengthy trial ensued, spanning more than twelve days. On February 24,

2016, a magistrate of the Family Court issued a fifty-nine-page decision finding that there were

irreconcilable differences that had caused the irremediable breakdown of the marriage.         A

decision pending entry of final judgment was entered on March 29, 2016. There was no appeal.

       However, on May 31, 2016, plaintiff filed a “Motion to Allow Further Evidence to

Support Plaintiff’s Motion to Alter or Amend Judgment,” in accordance with Rule 59(e) of the



                                            -1-
Family Court Rules of Procedure for Domestic Relations. The plaintiff contended that newly

discovered evidence, not available during trial, established that defendant had concealed certain

financial information during the divorce proceeding. Additionally, plaintiff contended that it was

necessary to alter or amend the final judgment because the judgment was unjust and based on

clear error. On June 23, 2016, a hearing was held on the motion. The magistrate determined that

plaintiff’s argument—that the judgment was unjust—was not a proper basis for the granting of

plaintiff’s motion to amend the final judgment. However, the magistrate did find that one salient

issue remained in the case, concerning defendant’s failure to disclose, at trial, the sale of an asset

identified as the Tourtellot property. The magistrate scheduled an evidentiary hearing on this

issue for November 15, 2016, and denied all other issues because they had previously been

adjudicated, were not newly discovered evidence, or were not properly before the court.

       On January 6, 2017, the magistrate issued a written decision addressing the “Plaintiff’s

Motion to Allow Further Evidence to Support Plaintiff’s Motion to Alter or Amend Judgment,”

as well as two additional motions subsequently filed by plaintiff: “Plaintiff’s Motion to Adjudge

in Willful Contempt by Defendant” and “Plaintiff’s Motion to Request Court to order Defendant

to turn over Plaintiff’s personal property and belongings still being held by Defendant.” 1 The

magistrate granted plaintiff’s motion to amend or alter the judgment as it pertained to the

Tourtellot property.    The magistrate determined that, while the purchase of the Tourtellot

property was made with premarital funds, plaintiff’s efforts during the course of the couple’s

marriage had increased the value of the property. Therefore, the magistrate found that the

increase in value was martial property. He also found that defendant’s failure to disclose the sale

1
  With respect to plaintiff’s motion to adjudge defendant in contempt, plaintiff alleged that
payments owed to her by defendant were not timely made and that defendant should be held in
contempt.



                                              -2-
of the property during the trial affected plaintiff’s rights, and therefore, he compensated plaintiff

by awarding her 60 percent of the growth in value. He also ordered defendant to pay plaintiff in

one lump-sum payment. The magistrate denied plaintiff’s motion to adjudge defendant in willful

contempt and denied plaintiff’s motion requesting that the court order defendant to turn over

certain personal property, concluding that the issue was barred by principles of res judicata.

Both plaintiff and defendant appealed the magistrate’s decision to a trial justice of the Family

Court.

          On March 21, 2017, the trial justice conducted a hearing on both appeals. The trial

justice determined that only four issues were properly before him on appeal: 1) whether the

magistrate was correct in concluding that the appreciated value of the Tourtellot property was a

marital asset; 2) whether the magistrate erred by ordering defendant to pay plaintiff in one lump-

sum payment; 3) whether the magistrate erred by denying plaintiff’s motion to order defendant to

turn over certain personal property; and 4) whether the magistrate erred by denying plaintiff’s

motion to adjudge defendant in contempt. The trial justice affirmed the magistrate’s finding that

plaintiff’s efforts had increased the value of the property such that the appreciation was a marital

asset. He also affirmed the magistrate’s award to plaintiff of 60 percent of the growth in value of

the property; however, the trial justice amended the decision to correct a mathematical

calculation. 2 The trial justice further amended the magistrate’s decision to order defendant to

return certain personal property that defendant admitted was in his possession. 3 Lastly, the trial

justice affirmed the magistrate’s order requiring defendant to pay plaintiff in one lump-sum



2
  The magistrate had incorrectly calculated 60 percent of the growth in value as $69,000; the
correct amount was $57,000.
3
    Specifically, a French buffet and a dining room table with five matching chairs.


                                               -3-
payment, as well as the denial of plaintiff’s motion to hold defendant in contempt. 4 Thus, of the

four issues before the trial justice on appeal, plaintiff prevailed on all of them. Nevertheless, she

filed an appeal to this Court.

       We begin by noting that this Court’s review was confined to the Family Court trial

justice’s decision relative to plaintiff’s Rule 59(e) motion to amend or alter the judgment. In an

appeal seeking relief from a decision of the Family Court, it is the plaintiff’s burden to show

“that the trial justice abused his [or her] discretion or committed an error of law.” Rodriguez v.

Virgilio 58 A.3d 914, 915 (R.I. 2012) (mem.). The plaintiff has failed to make any showing that

the trial justice abused his discretion regarding the four issues that were before him; and this

Court will not “scour the record to identify facts in support of [plaintiff’s] broad claims, and we

will not give life to arguments that [she] has failed to develop on [her] own.” Giammarco v.

Giammarco, 151 A.3d 1220, 1222 (R.I. 2017) (quoting McMahon v. Deutsche Bank National

Trust Co., 131 A.3d 175, 176 (R.I. 2016) (mem.)).

       While we certainly appreciate that it was the right of plaintiff to proceed pro se

throughout the course of this case, we note that “by doing so [she] assume[d] a very difficult

task.” Jacksonbay Builders, Inc. v. Azarmi, 869 A.2d 580, 585 (R.I. 2005). “[T]he courts of this

state cannot and will not entirely overlook established rules of procedure, adherence to which is

necessary [so] that parties may know their rights, that the real issue in controversy may be

presented and determined, and that the business of the courts may be carried on with reasonable

dispatch.” Id. (quoting Gray v. Stillman White Co., 522 A.2d 737, 741 (R.I. 1989)).

        In the case at bar, plaintiff has presented a litany of issues to this Court, none of which

are properly before us. Moreover, plaintiff has not provided this Court with any evidence or

4
  The trial justice acknowledged that an agreement had been reached between the parties
regarding the unpaid court-ordered payments to plaintiff.


                                              -4-
meaningful discussion regarding how the trial justice, in addressing the limited issues before

him, committed an error of law or abused his discretion. Accordingly, we affirm the order of the

Family Court.

                                          Conclusion

       For the reasons set forth above, we affirm the order of the Family Court. We remand the

record to the Family Court.

        Entered as an Order of this Court this 8th day of June, 2018.

                                            By Order,



                                            ______________/s/___________________
                                                        Clerk




                                            -5-
STATE OF RHODE ISLAND AND                                 PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        Judith P. Bowman v. Julian P. Forgue.
                                     No. 2017-252-Appeal.
Case Number
                                     (P 14-152)
                                     June 8, 2018
Date Order Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
                                     Providence County Family Court
Source of Appeal
                                     Associate Justice Howard I. Lipsey
Judicial Officer From Lower Court
                                     For Plaintiff:

                                     Judith P. Bowman, Pro Se
Attorney(s) on Appeal
                                     For Defendant:

                                     Jesse Nason, Esq.




SU-CMS-02B (revised November 2016)